Citation Nr: 1810292	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-25 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent for post-operative anterior cruciate ligament (ACL) tear, right knee.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Counsel

INTRODUCTION

The Veteran served on active duty from September 1989 to February 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014, the Veteran testified at a Board hearing conducted at the Board's Central Office in Washington, D.C., before the undersigned Veterans Law Judge.

In December 2014, the Board granted a 100 percent rating for posttraumatic stress disorder (PTSD) and also remanded the right knee rating claim for additional consideration.  In September 2017, the Board remanded the right knee rating claim for additional development.

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in December 2017.  As the evidence is not pertinent to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's right knee disability has been manifested by limitation of leg flexion to 20 degrees with consideration of pain.


CONCLUSION OF LAW

The criteria for a separate 30 percent rating for limitation of motion of the Veteran's service-connected right knee disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

DC 5010 provides that arthritis due to trauma, substantiated by x-ray findings is rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) a 10 percent rating is for application for each major joint or group of minor joint affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, DCs 5260 and 5261.  DC 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.

DC 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.

VA's General Counsel has also stated that separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).

Additionally, 38 C.F.R. § 4.71a, DC 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, DC 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, DCs 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either DC 5260 or DC 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, DC 5257), a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98.

Analysis

The Veteran was afforded VA examinations in November 2009 (pre-discharge exam), June 2013, April 2017 and October 2017.  Considering the totality of the examination reports, and the ratings being assigned, the Board finds that additional right knee testing is unnecessary to decide the claim and there has been substantial compliance with prior Board remands.

In the November 2009 examination report, the examiner noted that the Veteran's right knee was status post ACL repair.  The following subjective factors were reported: weakness, stiffness, swelling, pain, giving way, locking, deformity, and tenderness.  The following objective factors were reported: crepitus and pain with range of motion.  On physical examination, the examiner noted no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Initial range of motion and range of motion with repetition were both noted to be within normal limits with flexion to 140 degrees and extension to zero degrees.  Importantly, the examiner noted pain at 40 degrees on flexion.

The Board notes that the RO, in the May 2010 rating decision, based its 10 percent initial rating for the right knee disability on DC 5259 for symptoms associated with removal of the semilunar cartilage.  First, this is the maximum schedular rating under this DC 5259 pertaining to meniscectomies.  Next, as detailed below, the Board finds that a separate rating under DC 5260 has been warranted here, based on limitation of flexion with consideration of painful motion.  See Lyles v. Shulkin, No. 16-0994, (U.S. Vet. App. Nov. 29, 2017).  In Lyles, it was held that there could be separate ratings in this manner as long the symptoms were not overlapping between the DCs.

At the June 2013 examination, the examiner noted right knee DJD (degenerative joint disease) and a history of ACL tear and medial collateral ligament (MCL) tear.  The examiner also reported a history of right knee meniscal tear with some abnormal stability test results and noted that the Veteran reported flare-ups.  The June 2013 examiner also reported normal right knee extension, but importantly, abnormal range of motion on flexion with pain at 20 degrees, which is consistent with a 30 percent rating under DC 5260.

At the April 2017 VA examination, with respect to the right knee, the examiner noted that he Veteran did not report flare-ups of the knee and/or lower leg.  This examiner specifically reported that the Veteran had a right side meniscectomy.  The April 2017 examiner reported no flare-ups and normal range of motion with no pain noted on examination.

However, at the October 2017 examination, with respect to the right knee, the examiner noted that the Veteran complained of pain characterized as 2-7 out of 10 in 2017.  In accordance with the Board's September 2017 remand directives, the October 2017 examiner considered range of motion testing and flare-ups, in light of Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017), respectively.  The examiner noted that the Veteran had the following surgical history: ACL tear status post repair in 2007; medial collateral ligament tear status post repair in 2007 and 2010.  On physical examination, the examiner noted evidence of pain with weight bearing and that the Veteran's left knee could not be tested because of an above the knee amputation.  No joint instability was noted.

Range of motion testing after three repetitions showed flexion from zero to 80 degrees and extension from 80 to zero degrees.  The examiner reported that pain and fatigue significantly limit the functional ability with repeated use over a period of time.  Significantly, the examiner noted that while right knee extension was normal and flexion was from zero to 80 degrees, pain was noted at 20 degrees of flexion.  This limitation of motion on flexion with consideration of pain warrants the maximum rating of 30 percent under DC 5260.

VA treatment records and the Veteran's testimony at the Board hearing reflect that the Veteran complained of right knee symptoms throughout the appeal period.

While the Board notes that all of the VA examinations prior to the most recent October 2017 examination do not necessarily show right knee limitation of flexion consistent with the October 2017 examination, the prior examinations were also conducted without consideration of the factors noted in Correia and Sharp.  As such, given the available credible lay statements and treatment records in conjunction with the most recent VA examination report, which considered the Correia and Sharp factors, the Board finds that, after resolving reasonable doubt in the Veteran's favor, a separate 30 percent rating is warranted for the Veteran's right knee disability based on an approximation of limitation of flexion to 20 degrees with pain.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Lyles, No. 16-0994; see generally Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for an increased rating for hearing loss can be earlier than the date the hearing test showing objective results was conducted).  In turn, this more nearly approximates the 15 degree limitation necessary for a 30 percent rating compared to the 30 degree limitation for a 20 percent rating.  The 30 percent rating is the maximum schedular rating under this DC.  This finding pertains to the specific facts in this Veteran's case only.

The Board has also considered whether the Veteran is entitled to any additional separate ratings for his right knee disability.  In order to warrant a rating under DC 5257, the evidence must show recurrent subluxation or lateral instability.  There is no history of recurrent subluxation.  Throughout the appeal period, the Veteran has had some subjective complaints of right knee instability, to include the need for a brace for stability, but objective stability testing does not consistently confirm such instability, despite the instability reports noted at one VA examination in June 2013.  Consequently, the Board finds that a separate rating under DC 5257 is not warranted.

In this regard, as a lay person, the Veteran is competent to report that his right knee feels unstable, but most of the VA examiners here, who are medical professionals, found that there was no instability in the right knee.  Based on the foregoing, the objective medical evidence shows that the Veteran's right knee is stable without instability or subluxation.  While medical evidence is not categorically required, the Board accords greater weight to the clinical determinations based on testing in this case.  

As noted previously, a 10 percent rating was already in effect under DC 5259 for removal of semilunar cartilage (meniscectomy).  The 10 percent rating will remain separately in effect as the symptomatology is not entirely contemplated by the Veteran's now-30 percent rating for painful limitation of flexion under DC 5260.  Additionally, DC 5258 is not appropriate to evaluate the disability as that is for dislocated cartilage.  Finally, the Board finds that separate ratings under DCs 5256, 5262, and 5263 are not warranted here as there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, respectively.

In sum, the 10 percent rating under DC 5259 will remain in effect and a separate 30 percent rating under DC 5260 is warranted.  The preponderance of the evidence is against any other higher or separate ratings for the Veteran's service-connected right knee disability.



	(CONTINUED ON NEXT PAGE)




ORDER

Since the date of service connection for the Veteran's post-operative anterior cruciate ligament (ACL) tear of the right knee, a separate 30 percent rating based on limitation of flexion is granted, subject to the law and regulations governing payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


